

Exhibit 10.2
 
FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of October
31, 2012, is by and among ORBITAL SCIENCES CORPORATION, a Delaware corporation
(the "Borrower"), the Guarantors party hereto (the "Guarantors"), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders
under the Credit Agreement (as hereinafter defined) (in such capacity, the
"Administrative Agent") and each Lender party hereto.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.




W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors from time to time party thereto, certain
banks and financial institutions from time to time party thereto (the "Lenders")
and the Administrative Agent are parties to that certain Credit Agreement dated
as of June 7, 2011 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the "Credit Agreement");


WHEREAS, the Credit Parties have requested that the Administrative Agent and the
Required Lenders amend the Credit Agreement as provided herein; and


WHEREAS, the Administrative Agent and the Required Lenders are willing to make
such amendments to the Credit Agreement in accordance with and subject to the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


As of the Amendment Effective Date (as hereinafter defined), the Credit
Agreement is hereby amended in the following respects:


1.1            Amendments to Section 1.1.


(a)            The definition of "Convertible Notes" in Section 1.1 of the
Credit Agreement is hereby amended and restated to read as follows:


"Convertible Notes" mean, collectively, the Existing Convertible Notes and the
Additional Convertible Notes.


(b)            The definition of "Convertible Note Documents" in Section 1.1 of
the Credit Agreement is hereby amended and restated to read as follows:


"Convertible Note Documents" means, collectively, the Existing Convertible Note
Documents and the Additional Convertible Note Documents.


(c)            The definition of "Springing Maturity Date" in Section 1.1 of the
Credit Agreement is hereby amended by (i) deleting all references to
"Convertible Notes" therein and replacing such references with "Existing
Convertible Notes", (ii) deleting all references to "October 11, 2013" therein
and replacing such references with "October 15, 2013", (iii) deleting the
reference to "Exhibit I" therein and replacing such reference with "Exhibit J";
and (iv) adding the following provision to the end of such definition:


For the avoidance of doubt, in the event that the amount outstanding under the
Existing Convertible Notes has been reduced to less than $25,000,000 this
Springing Maturity Date will be of no further force and effect for all purposes
of this Agreement.   Notwithstanding the terms of this definition to the
contrary, for the purposes of determining the amount of Convertible Notes
outstanding as of a certain date as required by clauses (a) and (b) above and
the immediately preceding sentence, the amount of outstanding Existing
Convertible Notes as of such date will be reduced on a dollar for dollar basis
by the amount on deposit in the Convertible Notes Escrow Account as of such
date.


(d)            The following new definitions are hereby added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:


"Additional Convertible Notes" means any debt securities issued by the Borrower
in accordance with Section 9.3(j)(II) hereof the terms of which provide for
conversion into Capital Stock, cash or a combination thereof so long as the
conditions to conversion thereof are reasonably satisfactory to the
Administrative Agent (provided that it is acknowledged that conditions to
conversion that are substantially similar to the those conditions to conversion
applicable to the Existing Convertible Notes are satisfactory to the
Administrative Agent), as amended, modified or supplemented from time to time.


"Additional Convertible Note Documents" means the Additional Convertible Notes,
the indenture(s) governing the Additional Convertible Notes and all other
definitive documents, instruments and agreements relating thereto, in each case
as amended, modified and supplemented from time to time.


"Convertible Notes Escrow Account" means any deposit account of the Borrower
holding funds in escrow solely for the repayment, repurchase or redemption of
amounts outstanding under any Convertible Notes to the extent (i) the escrow
terms and documentation are reasonably satisfactory to the Administrative Agent
and (ii) the Administrative Agent shall be reasonably satisfied with the
arrangements pursuant to which such Convertible Notes will be repaid,
repurchased or redeemed with the amounts held in such deposit account.




"Excluded Debt" has the meaning set forth in Section 1.10.


"Existing Convertible Notes" means those certain convertible senior subordinated
notes due 2027, issued by the Borrower, as amended, modified, and supplemented,
from time to time.


"Existing Convertible Note Documents" means the Existing Convertible Notes, the
indenture governing the Existing Convertible Notes and all other definitive
documents, instruments and agreements relating thereto, in each case as amended,
modified and supplemented from time to time.


1.2            Amendment to Section 1.10.  Section 1.10 of the Credit Agreement
is hereby amended by inserting the following new paragraph at the end thereof:


With respect to any Convertible Notes outstanding on any determination date, for
purposes of calculating the Consolidated Total Leverage Ratio, the Consolidated
Interest Coverage Ratio and the Consolidated Senior Secured Leverage Ratio and
for purposes of Section 9.15, the amount of any such Convertible Notes
outstanding on such date shall be disregarded on a dollar for dollar basis up to
the amount of cash deposits in any Convertible Notes Escrow Account (the
"Excluded Debt"), and for purposes of calculating the Consolidated Interest
Coverage Ratio, the amount of any Consolidated Cash Interest Expense associated
with such Excluded Debt shall be disregarded.


1.3            Amendment to Section 9.3(j).  Section 9.3(j) of the Credit
Agreement is hereby amended by (i) deleting the phrase "other unsecured
Indebtedness (including unsecured Indebtedness incurred in a refinancing or
replacement of any Indebtedness)" at the beginning of such clause and replacing
it with "(I) other unsecured Indebtedness (including unsecured Indebtedness
incurred in a refinancing or replacement of any Indebtedness)" and (II) the
Additional Convertible Notes, in each case" and (ii) deleting the phrase "the
maturity date" at the beginning of clause (C) of Section 9.3(j) and replacing it
with "the scheduled maturity date".


1.4            Amendment to Section 9.6(d)(iii).  Section 9.6(d)(iii) of the
Credit Agreement is hereby amended and restated to read as follows:


(iii)            payments made (whether in cash, Capital Stock or any
combination thereof) in connection with the exercise of any conversion rights by
the holders of the Convertible Notes in accordance with the terms of the
Convertible Note Documents.


1.5            Amendment to Section 9.11(a).  Section 9.11(a) of the Credit
Agreement is hereby amended and restated to read as follows:


(a)            (I) Amend or modify any of the terms of any of the Existing
Convertible Note Documents if such amendment or modification would add or change
any terms in a manner that, taken as a whole, is materially adverse to the
Borrower or any of its Subsidiaries (including, without limitation, any
amendment or modification that would (i) shorten the final maturity or average
life to maturity, (ii) require any payment to be made sooner than originally
scheduled (including in connection with a conversion) or increase the interest
rate applicable thereto or (iii) modify the method of calculating the amount
payable upon the optional or mandatory redemption of, or the conversion of, the
Existing Convertible Notes from the method contained in the Existing Convertible
Note Documents); or (II) amend or modify any terms of any of the Additional
Convertible Note Documents if such amendment or modification would add or change
any terms related to the amount or timing of any cash payment to be made by the
Borrower with respect thereto in a manner that, taken as a whole, is materially
adverse to the Borrower or any of its Subsidiaries (including, without
limitation, any amendment or modification that would (i) shorten the final
maturity or average life to maturity, (ii) require any payment to be made sooner
than originally scheduled (including in connection with a conversion) or
increase the interest rate applicable thereto or (iii) modify the method of
calculating the amount payable upon the optional or mandatory redemption of, or
the conversion of, the Additional Convertible Notes from the method contained in
the Additional Convertible Note Documents);but excluding in each case for
clauses (I) and (II) above any amendment or modification required by the
Convertible Note Documents that would not require the consent of any holder of
Convertible Notes under the Convertible Note Documents;


1.6            Amendment to Sections 9.11(b) and (c).  Sections 9.11(b) and (c)
of the Credit Agreement are hereby amended by (i) deleting all references to
"Convertible Notes" therein and replacing such references with "Existing
Convertible Notes" and (ii) deleting all references to "Convertible Note
Documents" therein and replacing such references with "Existing Convertible Note
Documents"


1.7            Amendment to Section 10.1(e)(i).  Section 10.1(e)(i) of the
Credit Agreement is hereby amended to insert the following proviso at the end of
subclause (B) thereof:


; provided that the occurrence of any scheduled repurchase date for the
Convertible Notes or any event allowing holders of the Convertible Notes to
exercise their right to convert, in each case in accordance with the terms of
the Convertible Note Documents, shall not constitute an Event of Default under
this clause (i).


1.8            Amendment to Section 10.1(l).  Section 10.1(l) of the Credit
Agreement is hereby amended by (i) deleting all references to "Convertible
Notes" therein and replacing such references with "Existing Convertible Notes"
and (ii) deleting all references to "Convertible Note Documents" therein and
replacing such references with "Existing Convertible Note Documents".


1.9            Amendment to Exhibit J.  Exhibit J [Form of Springing Maturity
Date Certificate] to the Credit Agreement is hereby amended and restated by
deleting such Exhibit J attached thereto and replacing it with Exhibit J
attached hereto as Annex I.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1            Closing Conditions.  This Amendment shall be deemed effective
upon the date (the "Amendment Effective Date") when the Administrative Agent
shall have received a copy of this Amendment duly executed by each of the Credit
Parties, the Administrative Agent and the Required Lenders.


ARTICLE III
MISCELLANEOUS


3.1            Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


3.2            Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows:


(a)            It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)            This Amendment has been duly executed and delivered by such
Person and constitutes such Person's legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors' rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)            No material consent, approval, authorization or order of, or
filing, registration or qualification with, any court or governmental authority
or third party is required in connection with the execution, delivery or
performance by such Person of this Amendment, other than (i) those that have
already been obtained and are in full force and effect and (ii) filings with the
United States Securities and Exchange Commission pursuant to applicable
Requirements of Law.


(d)            The representations and warranties set forth in the Loan
Documents are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).


(e)            After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.


(f)            The Security Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Security Documents and prior to
all Liens other than Permitted Liens.


(g)            Except as specifically provided in this Amendment, the Credit
Party Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.


3.3            Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and each other Loan Document to which it is
a party and acknowledges and reaffirms (a) that it is bound by all terms of the
Credit Agreement and each other Loan Document to which it is a party applicable
to it and (b) that it is responsible for the observance and full performance of
its respective Credit Party Obligations.


3.4            Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.


3.5            Expenses.  The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment in
accordance with Section 12.3 of the Credit Agreement.


3.6            Further Assurances.  The Credit Parties agree to promptly take
such action, upon the reasonable request of the Administrative Agent, as is
necessary to carry out the intent of this Amendment.


3.7            Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8            Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
 Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.


3.9            No Actions, Claims, Etc.  As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent's or the Lenders' respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10            GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


3.11            Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


3.12            General Release.  In consideration of the willingness of the
Administrative Agent and certain of the Lenders to enter into this Amendment,
each Credit Party hereby releases and forever discharges the Administrative
Agent, the Issuing Lender, the Swingline Lender, the Lenders and the
Administrative Agent's, the Issuing Lender's, the Swingline Lender's, and the
Lenders' respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as the "Bank Group"),
from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Credit Party may have or claim to
have against any of the Bank Group arising out of the Loan Documents on or prior
to the date hereof.


3.13            Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, services of process and waiver of jury trial
provisions set forth in Sections 12.5 and 12.6 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.







--------------------------------------------------------------------------------


CHAR1\1284331v7
ORBITAL SCIENCES CORPORATION
FIRST AMENDMENT TO CREDIT AGREEMENT
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.




BORROWER:                                                                            ORBITAL
SCIENCES CORPORATION




By:                  /s/ Michael R. Williams
Name: Michael R. Williams
Title:   Senior Vice President and Treasurer




GUARANTOR:                                                                            ORBITAL
INTERNATIONAL LLC




By:                  /s/ Michael R. Williams
Name: Michael R. Williams
Title:   Senior Vice President and Treasurer





--------------------------------------------------------------------------------



ORBITAL SCIENCES CORPORATION
FIRST AMENDMENT TO CREDIT AGREEMENT


ADMINISTRATIVE AGENT

AND LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent,
Swingline Lender, Issuing Lender and Lender





By:            /s/ Scott Santa Cruz
Name: Scott Santa Cruz
Title:   Managing Director

--------------------------------------------------------------------------------



ORBITAL SCIENCES CORPORATION
FIRST AMENDMENT TO CREDIT AGREEMENT


LENDER:                                                                      CITIBANK,
N.A.




By:            _/s/ Paul Burroughs__________________
Name:             Paul Burroughs
Title:             Managing Director







--------------------------------------------------------------------------------



ORBITAL SCIENCES CORPORATION
FIRST AMENDMENT TO CREDIT AGREEMENT
LENDER:                                                                      BANK
OF AMERICA, N.A.




By:            /s/ Monica Sevila
Name:             Monica Sevila
Title:             Senior Vice President

--------------------------------------------------------------------------------





LENDER:                                                                      PNC
BANK, NATIONAL ASSOCIATION




By:            /s/ Douglas T. Brown
Name:            Douglas T. Brown
Title:            Senior Vice President



--------------------------------------------------------------------------------





LENDER:                                                                      SOVEREIGN
BANK




By:            /s/ James R. Riley
Name:            James R. Riley
Title:            Senior Vice President

--------------------------------------------------------------------------------





LENDER:                                                                      BRANCH
BANKING AND TRUST COMPANY




By:            /s/ Bradley B. Sands
Name:            Bradley B. Sands
Title:            Assistant Vice President

--------------------------------------------------------------------------------





LENDER:                                                                      COMERICA
BANK




By:            /s/ Blake Arnett
Name:            Blake Arnett
Title:            Vice President



--------------------------------------------------------------------------------





LENDER:                                                                      ROYAL
BANK OF CANADA




By:            /s/ Richard Smith
Name:            Richard Smith
Title:            Authorized Signatory



--------------------------------------------------------------------------------





LENDER:                                                                      U.S.
BANK NATIONAL ASSOCIATION




By:            /s/ Patrick McGraw
Name:            Patrick McGraw
Title:            Vice President



--------------------------------------------------------------------------------





LENDER:                                                                      THE
NORTHERN TRUST COMPANY




By:            /s/ Louise Anderson
Name:            Louise Anderson
Title:            Officer







